           Case 8:13-cr-00008-GJH Document 251 Filed 07/07/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division


UNITED STATES OF AMERICA,                        *

v.                                               *           Criminal Case No.: GJH-13-008

VALENTINA ELEBESUNU,                             *

       Defendant.                                *

*      *       *      *       *       *      *       *       *       *      *       *        *

                          MEMORANDUM OPINION AND ORDER

       Defendant Valentina Elebesunu is currently serving a 105-month sentence at FDC-

Philadelphia, a Bureau of Prisons (“BOP”) facility, after a jury found her guilty of one count of

interference with interstate commerce by robbery and one count of conspiracy to interfere with

interstate commerce by robbery, both in violation of 18 U.S.C. § 1951(a). Pending before the

Court is Ms. Elebesunu’s Motion for Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) (“Motion

for Release”). ECF No. 243. No hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). For the

reasons that follow, Ms. Elebesunu’s Motion for Release is denied.

I.     BACKGROUND

       On July 17, 2013, a grand jury for the District of Maryland returned a three count Second

Superseding Indictment against Ms. Elebesunu and five codefendants charging them with

conspiracy to interfere with interstate commerce by robbery in violation of 18 U.S.C. § 1951(a)

in Count One, interference with interstate commerce by robbery in violation of 18 U.S.C. §

1951(a) in Count Two, and use and carry of a firearm during and in relation to a crime of

violence in violation of 18 U.S.C. 924(c) in Count Three. ECF No. 63. On July 18, 2013, Ms.

Elebesunu was arraigned and entered a plea of not guilty to all three counts in the Second

                                                 1
           Case 8:13-cr-00008-GJH Document 251 Filed 07/07/20 Page 2 of 5



Superseding Indictment. ECF No. 69. On May 5, 2015, the Court granted the Government’s

Motion to Dismiss Count Three of the Second Superseding Indictment. ECF Nos. 164, 165. A

trial was scheduled for May 12, 2015 on the remaining counts. ECF No. 165.

          After a five-day trial, the jury convicted Ms. Elebesunu on Counts One and Two of the

Second Superseding Indictment. ECF No. 175. The evidence admitted at trial demonstrated that

Ms. Elebesunu was a bank branch manager who orchestrated the armed robbery of an armored

truck that was leaving her bank after picking up a large amount of money. See ECF No. 182. Ms.

Elebesunu convinced the bank’s security guard to go along with her plan, and the security guard

then recruited the people who committed the robbery while brandishing firearms in front of the

bank during business hours. See id. The robbery resulted in the bank losing more than $270,000.

See id.

          On August 25, 2015, the Court sentenced Ms. Elebesunu to 105 months of

imprisonment. ECF No. 190. Ms. Elebesunu appealed to the United States Court of Appeals for

the Fourth Circuit, which affirmed this Court’s judgment on February 7, 2017. ECF No. 215. On

May 27, 2020, Ms. Elebesunu filed the pending Motion for Release in light of the COVID-19

pandemic. ECF No. 243. The Government filed a response on June 8, 2020. ECF No. 246. Ms.

Elebesunu has not filed a reply. On June 26, 2020, the Court ordered the parties to supplement

the record by providing, under seal, a copy of Ms. Elebesunu’s medical records. ECF No. 248.

The medical records were submitted by joint submission on June 29, 2020. ECF Nos. 249, 250.

II.       DISCUSSION

          Pursuant to 18 U.S.C. § 3582(c)(1)(A), Ms. Elebesunu requests that her sentence be

modified to home confinement to be followed by three years of supervised release because she

has medical conditions, including diabetes and high blood pressure, that make her vulnerable to



                                                 2
         Case 8:13-cr-00008-GJH Document 251 Filed 07/07/20 Page 3 of 5



the COVID-19 virus. Ordinarily, “[t]he court may not modify a term of imprisonment once it has

been imposed.” 18 U.S.C. § 3582(c); see United States v. Chambers, 956 F.3d 667, 671 (4th Cir.

2020). This general rule is subject to certain exceptions, including the compassionate release

provision, which allows courts to consider reducing a term of imprisonment “upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from

the receipt of such a request by the warden of the defendant’s facility, whichever is earlier.” 18

U.S.C. § 3582(c)(1)(A). If a defendant has exhausted her administrative remedies, a court “may

reduce the term of imprisonment … after considering the factors set forth in section 3553(a) to

the extent that they are applicable, if it finds that … extraordinary and compelling reasons

warrant such a reduction” and “that such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission[.]” Id. “The defendant generally bears the

burden of establishing that a sentence reduction is warranted.” United States v. Barringer, No.

PJM-13-129, 2020 WL 2557035, at *2 (D. Md. May 19, 2020).

       Ms. Elebesunu states, and the Government does not dispute, that she requested

consideration for compassionate release by letter to the warden of FDC-Philadelphia on April 8,

2020. ECF No. 243 ¶ 3. The warden denied the request, see id., and Ms. Elebesunu filed the

pending Motion on May 27, 2020, more than thirty days after the warden received her initial

request. She has therefore satisfied the statutory administrative exhaustion requirement. See 18

U.S.C. § 3582(c)(1)(A).

       But even though Ms. Elebesunu’s diabetes and high blood pressure might increase her

risk of contracting a severe case of COVID-19, see People Who Need to Take Extra Precautions:

People of Any Age with Underlying Medical Conditions, CENTERS FOR DISEASE CONTROL AND



                                                 3
         Case 8:13-cr-00008-GJH Document 251 Filed 07/07/20 Page 4 of 5



PREVENTION (June 5, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html, she has not established that “extraordinary and

compelling reasons” justify her early release. First, there are currently only three positive cases at

FDC-Philadelphia, and one inmate and three staff members who previously tested positive have

since recovered. See COVID-19 Cases, FEDERAL BUREAU OF PRISONS (July 1, 2020),

https://www.bop.gov/coronavirus/. These numbers have remained relatively constant during the

pendency of Ms. Elebesunu’s Motion, and seem even less dramatic than the spread of the disease

in the population at large, and the Court’s review of BOP’s COVID-19 response plan reveals a

comprehensive and evolving effort to curtail the virus and protect both inmates and staff. Under

circumstances such as these where the number of cases at the facility is low and BOP appears to

have controlled the spread, the imminence of the risk to Ms. Elebesunu is diminished and weighs

against granting compassionate release. See United States v. Wright, Nos. TDC-17-388, TDC-19-

35, 2020 WL 2571198, at *3 (D. Md. May 21, 2020) (stating that the fact that there were no

COVID-19 cases at the defendant’s BOP facility “reduce[d] the imminence of the risk to [her]”).

       The Court’s consideration of the factors in 18 U.S.C. § 3553(a) also weighs against

granting compassionate release. The Court vividly recalls this defendant, her trial, and the

sentencing. Ms. Elebesunu presented as a relatively sympathetic defendant. She did not possess a

firearm herself and the motivation for her participation in the offense appears to have been an

acute need for financial resources driven in large part by her ongoing care for a child with special

needs. The fact that she has been compliant while in BOP custody and has accrued certain

privileges is completely unsurprising given her steady employment as a bank manager prior to

her arrest. But these factors were considered at the time of sentencing. Ms. Elebesunu’s original

105-month sentence balanced the purposes of sentencing and reflected the nature and



                                                  4
         Case 8:13-cr-00008-GJH Document 251 Filed 07/07/20 Page 5 of 5



circumstances of the violent armed robbery that she orchestrated, as well as her personal history

and characteristics. In fact, the original sentence was already below the applicable sentencing

guidelines range, and the Court finds that, even given her compliance with BOP rules and

regulations while incarcerated, it would be inappropriate and inconsistent with the purposes of

sentencing to release Ms. Elebesunu after serving less than 60 months of her sentence, in light of

her critical role in initiating the armed robbery plot and aiding the plot by providing the armed

robbers with information they needed to make the plot successful.

       Accordingly, Ms. Elebesunu’s Motion for Release is denied.

III.   CONCLUSION

       For the foregoing reasons, Ms. Elebesunu’s Motion for Release, ECF No. 243, is

DENIED.




Date: July     7, 2020                                       __/a/________________________
                                                             GEORGE J. HAZEL
                                                             United States District Judge




                                                 5
